DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed December 15, 2021 has been entered. Claims 1-3, 5, 7, 9-17, 19, 21, 23-28 are pending in the application. Applicant has overcome every objection and 112(b) rejection previously set forth in the Non-final Office Action mailed August 26, 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3 and 5 are rejected 35 U.S.C. 103 as being unpatentable over Helmer (US 2011/0245780) in view of Jugl (US 2013/0018328) and further in view of Moore (US 2012/0238958).
Regarding claim 1, Helmer discloses a piston washer assembly (212 and 202, Fig 2) for use in a drug delivery device for transferring a distally directed axial force from a piston rod towards a piston of a held cartridge (Para 0093), the piston washer assembly comprising: a proximal part (212, Fig 2) adapted for engagement with a distal portion of a piston rod (200, Fig 2), the proximal part defining a first set of cooperating geometries (214, Fig 2), and a distal part (202, Fig 2) configured to engage and abut a piston (155, Fig 1) of the held cartridge (Para 0084; Para 0093) and to engage the proximal part (See Fig 4), wherein the distal part defines a second set of cooperating geometries (205, Fig 4) engaging the first set of cooperating geometries, wherein, in an initial state of the assembly, the proximal part and the distal part are positioned relatively to each other to define an initial axial dimension (H, HI) for the assembly, and wherein the proximal part and the distal part are movable relative to each other by moving the first set of cooperating geometries and the second set of cooperating geometries relative to each other to increase an axial dimension (H) until the proximal part and the distal part assume a target state where the axial dimension (H) reaches an axial target dimension (H2) (Para 0094; as shown by the perforated lines in annotated Fig 4, the axial dimension is the distance from the base of the proximal part to the first thread of the distal part. When the distal part is initially engaged to the proximal part, the axial dimension is approximately 0 and then increases as the parts are further engaged through rotation), and wherein the first set of cooperating geometries and the second set of cooperating geometries are configured to prevent the distal part and the proximal part from being moved relative to each other when forces act on the proximal part and the distal part to decrease said axial target dimension (H2) (Para 0097 - Para 0098), the first set of cooperating geometries (214, Fig 2) defines a first thread 
However, Helmer is silent regarding the proximal part further comprising a proximal facing surface having a recessed central area having an annular surface area that act as a bearing surface for engagement with a convex annular surface of the piston rod allowing low-friction rotational movement of the piston rod relative to the proximal part of the piston washer assembly; an incremental positioning mechanism is arranged between the proximal part and the distal part and the incremental positioning mechanism is provided as cooperating detent geometries  arranged in the first thread configuration and the second thread configuration; and wherein the piston washer assembly defines a peripheral section having a diameter of a first magnitude and wherein the maximum settable axial dimension (H) is smaller than the first magnitude.
Jugl teaches a piston washer assembly part (32, Fig 3) adapted for engagement with a distal portion of a piston rod (10, Fig 3), the part comprising a proximal facing surface having a recessed central area having an annular surface area that act as a bearing surface for engagement with a convex annular surface of the piston rod allowing low-friction rotational movement of the piston rod relative to the part of the piston washer assembly (See Fig 3; Para 0064; Para 0066). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the piston rod and proximal part disclosed by Helmer to be a rotational piston rod and a proximal part comprising a proximal facing surface having a recessed central area having an annular surface area that act as a bearing surface as taught by Jugl in order to have a drive mechanism with improved dosing accuracy (Para 0011).

Moore, in the analogous art, teaches a distal part (14, Fig 8) comprising a first set of cooperating geometries (80, Fig 9A) and a proximal part (16, Fig 8) comprising a second set of cooperating geometries (82, Fig 8), wherein an incremental positioning mechanism (84 and 85, Fig 9B) is arranged between the proximal part and the distal part and the incremental positioning mechanism is provided as cooperating detent geometries (83, Fig 9B) arranged in the first thread configuration and the second thread configuration (Para 0049, lines 10-18; Para 0050, lines 1-5)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooperating geometries of the distal and proximal parts disclosed by Helmer and Jugl to further comprise the cooperating detent geometries including the pawls and detents as disclosed by Moore in order to allow the pawl to travel in only one direction thereby enhancing control of axial movement of the distal and proximal parts (Para 0047, lines 1-3; Para 0049).
The modified invention of Helmer, Jugl, and Moore disclose all of the elements of the invention as discussed above. The modified invention is silent regarding the piston washer assembly defines a peripheral section having a diameter of a first magnitude and wherein the maximum settable axial dimension (H) is smaller than the first magnitude. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the piston washer assembly to define a peripheral section having a 

    PNG
    media_image1.png
    402
    589
    media_image1.png
    Greyscale

Regarding claim 2, the modified invention of Helmer, Jugl, and Moore further discloses the first set of cooperating geometries (214, Fig 2 –Helmer as modified by Moore) and the second set of cooperating geometries (205, Fig 4 –Helmer as modified by Moore) are configured to provide a detent mechanism allowing the axial dimension (H) (Similar to the Helmer, the axial dimension is the distance from the base of the proximal part 14 to the first thread of the distal part 16 as shown in annotated Fig 8 of Moore below.) to be increased while preventing the axial dimension (H) to be decreased (Para 0049, lines 10-18; Para 0050, lines 1-5 -Moore).

    PNG
    media_image2.png
    336
    307
    media_image2.png
    Greyscale

Regarding claim 3, the modified invention of Helmer, Jugl, and Moore further discloses the first set of cooperating geometries (214, Fig 2 –Helmer as modified by Moore) and the second set of cooperating geometries (205, Fig 2 –Helmer as modified by Moore) define a one-way incremental detent mechanism allowing the axial dimension (H) (See annotated Fig 8 above) to be increased in incremental steps of unit size ΔH (Para 0047, lines 1-3 –Moore), and wherein, when the proximal part and the distal part assume the target state, the first set of cooperating geometries and the second set of cooperating geometries prevent movement of magnitude AH of the proximal part and the distal part relative to each other acting to reduce the axial dimension (H) (Para 0049 –Moore).
Regarding claim 5, the modified invention of Helmer, Jugl, and Moore further discloses the incremental positioning mechanism (84 and 85, Fig 9B -Moore) causes said relative rotational movement between the proximal - 3 -App. No.: 15/764,372 part and the distal part to occur in incremental angular steps (Para 0047, lines 1-3; Para 0050, lines 1-5 -Moore).

Claims 15-17, and 19 are rejected 35 U.S.C. 103 as being unpatentable over Helmer (US 2011/0245780) in view of Plumptre (US 2016/0015901) and further in view of Moore (US 2012/0238958).


Plumptre teaches a piston washer assembly part (1, Fig 2) adapted for engagement with a distal portion of a piston rod (6, Fig 3), the part comprising a proximal facing surface having a recessed central area having an annular surface area (See Fig 1) that act as a bearing surface for engagement with a concave annular surface (See annotated Fig 3 below) of the piston rod allowing low-friction rotational movement of the piston rod relative to the part of the piston washer assembly (See Fig 4; Para 0100). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the piston rod and proximal part disclosed by Helmer to be a rotational piston rod and a proximal part comprising a proximal facing surface having a recessed central area having an annular surface area that act as a bearing surface as taught by Plumptre in order to have a drive mechanism that reduces the deformation of the piston thereby increasing dose accuracy (Para 0003, lines 15-19; Para 005).
The modified invention of Helmer and Plumptre discloses all of the elements of the invention as discussed above. The modified invention is silent regarding an incremental positioning mechanism is arranged between the proximal part and the distal part and the incremental positioning mechanism is provided as cooperating detent geometries  arranged in the first thread configuration and the second 
Moore, in the analogous art, teaches a distal part (14, Fig 8) comprising a first set of cooperating geometries (80, Fig 9A) and a proximal part (16, Fig 8) comprising a second set of cooperating geometries (82, Fig 8), wherein an incremental positioning mechanism (84 and 85, Fig 9B) is arranged between the proximal part and the distal part and the incremental positioning mechanism is provided as cooperating detent geometries (83, Fig 9B) arranged in the first thread configuration and the second thread configuration (Para 0049, lines 10-18; Para 0050, lines 1-5)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooperating geometries of the distal and proximal parts disclosed by Helmer and Plumptre to further comprise the cooperating detent geometries including the pawls and detents as disclosed by Moore in order to allow the pawl to travel in only one direction thereby enhancing control of axial movement of the distal and proximal parts (Para 0047, lines 1-3; Para 0049).
The modified invention of Helmer, Plumptre, and Moore disclose all of the elements of the invention as discussed above. The modified invention is silent regarding the piston washer assembly defines a peripheral section having a diameter of a first magnitude and wherein the maximum settable axial dimension (H) is smaller than the first magnitude. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the piston washer assembly to define a peripheral section having a diameter of a first magnitude and wherein the maximum settable axial dimension (H) is smaller than the first magnitude since it has been held that changes in size/proportion that do not affect the performance of the device cannot be relied upon to patentably distinguish the claimed invention. In re Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).

    PNG
    media_image1.png
    402
    589
    media_image1.png
    Greyscale


    PNG
    media_image3.png
    346
    372
    media_image3.png
    Greyscale

Regarding claim 16, the modified invention of Helmer, Plumptre, and Moore further discloses the first set of cooperating geometries (214, Fig 2 –Helmer as modified by Moore) and the second set of cooperating geometries (205, Fig 4 –Helmer as modified by Moore) are configured to provide a detent mechanism allowing the axial dimension (H) (Similar to the Helmer, the axial dimension is the distance 

    PNG
    media_image2.png
    336
    307
    media_image2.png
    Greyscale

Regarding claim 17, the modified invention of Helmer, Plumptre, and Moore further discloses the first set of cooperating geometries (214, Fig 2 –Helmer as modified by Moore) and the second set of cooperating geometries (205, Fig 2 –Helmer as modified by Moore) define a one-way incremental detent mechanism allowing the axial dimension (H) (See annotated Fig 8 above) to be increased in incremental steps of unit size ΔH (Para 0047, lines 1-3 –Moore), and wherein, when the proximal part and the distal part assume the target state, the first set of cooperating geometries and the second set of cooperating geometries prevent movement of magnitude AH of the proximal part and the distal part relative to each other acting to reduce the axial dimension (H) (Para 0049 –Moore).
Regarding claim 19, the modified invention of Helmer, Plumptre, and Moore further discloses the incremental positioning mechanism (84 and 85, Fig 9B -Moore) causes said relative rotational movement between the proximal - 3 -App. No.: 15/764,372 part and the distal part to occur in incremental angular steps (Para 0047, lines 1-3; Para 0050, lines 1-5 -Moore).
Response to Arguments
Applicant's arguments regarding Moore not being analogous art have been fully considered but they are not persuasive. As stated in the Final Office Action mailed 12/09/2020 and Non-Final Office Action mailed 08/26/2021, even though Moore may be directed to a device for taking blood, it is still a medical device comprising a detent mechanism (84 and 85, Fig 9B) within the threads (80 and 82, Fig 8) which solves the same problem of only allowing the two parts to move relative to one another in one direction and prevent movement in the opposite direction (Para 0049). Thus, it is still considered analogous art according to MPEP 2141.01(a)(I) in that it is (1) in the same field of endeavor and (2) is reasonably pertinent to the problem faced by the inventor. Because Moore is considered analogous art, one of ordinary skill in the art would look to Moore to teach the detent mechanism. 
Applicant argues that Moore cannot be combined with Helmer-Jugl and Helmer-Plumptre because Moore has a considerable axial length. The axial length of the components of Moore’s invention are not relevant as it does not affect the function of the detents within the threading. One of ordinary skill could still use the teaching to modify the threading taught by Helmer to include detents to provide the same advantageous function.
Applicant further argues that nothing in Helmer or Moore would have taught or suggested to a person of ordinary skill to arrive at the convex or concave annular surface with a reasonable expectation of success. Examiner is unsure what is meant by this argument since claim 1 relies on Jugl and claim 15 relies on Plumptre to teaches the convex and concave annular surfaces, respectively (See rejections of claim 1 and claim 15 above).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074.  The examiner can normally be reached on M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTARIUS S DANIEL/
Examiner, Art Unit 3783      
/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783